  Case 8:19-cv-00458-DOC-ADS
               LEVIN & DICTEROW
                                Document 66-2 Filed 08/02/19 Page 1 of 1 Page ID #:1388
                   William E. Levin, SBN 104631
                  Steven M. Dicterow, SBN 89371
    668 N. Coast Highway, Suite 1264, Laguna Beach, CA 92651
            Attorneys for Plaintiff, ROUSSELOT B.V.
                           (949) 613-5131
            Click here to enter your name and address.


                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 ROUSSELOT B.V.                                                         CASE NUMBER
                                                                                              8:19-cv-00458-DOC-ADS
                                                         Plaintiff(s)
                             v.
 ST. PAUL BRANDS, INC., et. al.                                          (PROPOSED) ORDER ON APPLICATION OF
                                                                         NON-RESIDENT ATTORNEY TO APPEAR IN
                                                      Defendant(s).          A SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
                                                                                  of    ABELMAN, FRAYNE & SCHWAB
 Coppola Anthony A.                                                                     666 THIRD AVE.
                                                                                        NEW YORK, NY 10017-4011
 (212) 949-9022                          (212) 949-9190

                             E-Mail Address                                             Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
 ROUSSELOT B.V.


 Name(s) of Party(ies) Represent                                 ✓ Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
                                                                                  of    LEVIN & DICTEROW
 Levin William E.                                                                       668 N. COAST HIGHWAY, SUITE 1264
                                                                                        LAGUNA BEACH, CA 92651
 104631                             (949) 613-5131               Fax Number

 William.levin@levinip.com                                                              Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
 ☐GRANTED
 ☐DENIED:             ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated: Click here to enter a date.
                                                                               U.S. District Judge/U.S. Magistrate Judge

 G-64 Order (05/16)    (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE              Page 1 of 1
